 

[logo.jpg]

  

April 5, 2012

 

Dr. David Jacofsky

3010 W. Agua Fria Freeway, Suite 100

Phoenix, AZ 85027

 

Dear Dr. Jacofsky:

 

This letter serves to confirm our mutual agreement to terminate your Consulting
Agreement dated August 11, 2011, effective as of April 5, 2012. For avoidance of
doubt, your prior Consulting Agreement dated August 10, 2010 shall remain in
effect.

 

Please indicate your agreement regarding the termination of your August 11, 2011
Consulting Agreement by signing below.

 

  Very truly yours,       Bacterin International Holdings, Inc.       /s/ Guy
Cook       By:  Guy Cook, CEO

 

AGREED AND ACCEPTED   /s/ David Jacofsky   David Jacofsky

 

[footer.jpg]

 



 

